DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.

Election/Restrictions
Applicant’s election of Species 2 (applicant’s figure 5) in the reply filed on May 18, 2022 is acknowledged. Due to the establishment of allowable subject matter within the independent claims, the restriction requirement is hereby withdrawn. 
Claims 1, 2, and 4-30 are treated on their merits below.

Information Disclosure Statement
The references cited within the IDS document submitted on August 25, 2022 have been considered.

Allowable Subject Matter
Claims 1, 2, and 4-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding –
A photoelectric conversion apparatus, particularly characterized by having:
a first chip including a first semiconductor layer having an avalanche diode, and a first multilayer wiring layer; and 
a second chip including a second semiconductor layer having a signal processing portion for processing a signal from the avalanche diode, and a second multilayer wiring layer, 
wherein the first chip is stacked on the second chip, 
wherein the avalanche diode is applied with a first voltage and a second voltage, 
wherein the signal processing portion is supplied with a third voltage, and 
wherein the first electrode is not connected with the second semiconductor layer, as recited within claim 1.
Claims 2, 4-15, 18-20, and 28 are dependent upon claim 1.
A photoelectric conversion apparatus, particularly characterized by having:
a first chip including a first semiconductor layer having an avalanche diode; and 
a second chip including a second semiconductor layer having a signal processing portion for processing a signal from the avalanche diode, 
wherein the first and the second chips are stacked, 
wherein the avalanche diode is supplied with a first voltage as a negative voltage and a second voltage as a positive voltage, and 
wherein the first voltage is not supplied to the second semiconductor layer, as recited within claim 16.
Claims 17, 21-27, 29, and 30 are dependent upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812